DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Claim Objections
Claim 18 is objected to because at line 17, “of said aperture” should be deleted, as the medial portion is part of the collar, not the aperture, as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063423 (Vidal; citations of which are taken from the previously provided translation) in view of DE 4040337 (Hertrich; citations of which are taken from the previously provided translation).
Regarding claim 18, Vidal discloses a collar and shaft assembly (10; see Figures 1A-2 and annotated Figure 1 below), comprising:
a shaft (12) having a generally cylindrical shape with a generally uniform diameter, comprising:
a first end portion (left side of Figure 1C);
a second end portion (right side of Figure 1C);
a retainer ring groove (26) extending circumferentially about the exterior surface of the shaft;
a collar (14) having a generally cylindrical shape with a generally uniform outer diameter, comprising:
a first end portion (left side of Figure 1C);
a second portion (right side of Figure 1C);
a medial portion (formed by the body of the collar between the end surfaces) positioned between said first end portion and said second end portion;
an aperture that extends through the collar having a generally cylindrical inner surface;
a retainer ring groove extending circumferentially about the inner surface of said medial portion;
a retainer ring (22) received and retained in the retainer ring groove in said shaft and in the retainer ring groove on said collar;
wherein at least one of the retainer ring grooves is a stepped groove (formed on the collar as shown in annotated Figure 1 above); and
wherein said assembly includes a dampening member (31) that contacts a surface of said collar.

    PNG
    media_image1.png
    466
    775
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1C of Vidal
Vidal does not expressly disclose the top surface of said first end portion of said collar being positioned above the top surface of the first end portion of said shaft.
Hertrich teaches it is a choice known in the art of collar and shaft assemblies to choose between an assembly where a top surface of a first end portion of a collar (1) is positioned above a top surface of a first end portion of a shaft (see Figure 1b), and an assembly where a top surface of a first end portion of a collar (2) is positioned below a top surface of a first end portion of a shaft (1; see Figure 2b, where this type of assembly is also shown in Figure 1C of Vidal). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar and shaft assembly of Vidal such that the top surface of said first end portion of said collar being positioned above the top surface of the first end portion of said shaft, Hertrich teaching it is a choice known in the art of collar and shaft assemblies to choose between an assembly where a top surface of a first end portion of a collar is positioned above a top surface of a first end portion of a shaft, and an assembly where a top surface of a first end portion of a collar is positioned below a top surface of a first end portion of a shaft.
Regarding claim 19, Vidal teaches said dampening member (31) also contacts a surface of said shaft (indirectly via retainer ring 22).
Regarding claim 20, Vidal teaches said stepped groove (see annotated Figure 1 above) extends around the exterior surface of said shaft (12; in that the collar extends around the exterior surface of said shaft).

Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed April 19, 2022, see pages 9-12, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a collar and shaft assembly comprising all the limitations of any of independent claims 1 and 11. Specifically, the previously applied prior art fails to disclose the collar positioning in combination with the contact of the retaining/securing member with the top surface of the shaft now required in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed April 19, 2022, with respect to the rejection(s) of claim(s) 18-20 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 12, 2022